 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
SECURED PROMISSORY NOTE TO WEALTH PRESERVATION
DEFINED BENEFIT PLAN DATED JUNE 2, 2010
 

 
 
 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE
 
 

$100,000.00 June 2, 2010 

 
 
FOR VALUE RECEIVED, PetroHunter Energy Corporation (the “Maker”), hereby
promises to pay to the order of Wealth Preservation Defined Benefit Plan or its
assigns (the “Holder”), in lawful money of the United States at the address of
Holder set forth below, the principal amount of One Hundred Thousand Dollars (US
$100,000.00), together with interest (as hereinafter defined).


This Promissory Note (the “Note”) has been executed by the Maker on the date set
forth above (the “Effective Date”).
 
1.           Interest.  Interest shall accrue on this Note, commencing on the
Effective Date, at the rate of Fifteen Percent (15%) per annum, and shall be
payable when the principal amount is due and payable.
 
               2.           Maturity.  The entire balance of principal and
accrued interest and other amounts then outstanding on this Note are due and
payable forty-five (45) days from the Effective Date (such date being referred
to herein as the “Maturity Date”).  Upon the occurrence of an Event of Default
(as hereinafter defined), all unpaid principal and accrued interest on this Note
shall immediately become due.
 
3.           Application of Payments.
 
3.1           Except as otherwise expressly provided herein, each payment of
outstanding principal amount and interest on this Note shall be applied (i)
first to the repayment of any sums incurred by the Holder for the payment of any
expenses in enforcing the terms of this Note, (ii) then to the payment of
interest, and (iii) then to the reduction of the principal.
 
3.2           Upon payment in full of the principal of, and accrued and unpaid
interest on, this Note, this Note shall be marked "Paid in Full" and returned to
the Maker.
 
4.           Prepayment.  This Note may be prepaid in part or in full at any
time without any penalty.
 
5.           Collateral.  Payment of this Note is secured by a number of shares
of common stock of Falcon Oil & Gas Ltd. owned by Maker equal to three (3) times
the principal amount of this Note.  The shares shall be valued on the last
business day of each week that this Note is outstanding, using the average of
the volume-weighted average prices for each of the trading days during that
week.  Maker shall set aside a sufficient number of shares for this purpose.
 
6.           Events of Default.  The occurrence of any of the following events
(each an “Event of Default”) shall constitute an Event of Default of the Maker:
(i) the Maker defaults in the payment of interest or principal on the Note; (ii)
the application for the appointment of a receiver or custodian for the Maker or
the property of the Maker; (iii) the entry of an order for relief or the filing
of a petition by or against the Maker under the provisions of any bankruptcy or
insolvency law; (iv) any assignment for the benefit of creditors by or against
the Maker; (v) the Maker becomes insolvent; (vi) the Maker fails or refuses to
execute any document or instrument required pursuant to this Note, or violates
any provision of such document or instrument.
 
7.           Miscellaneous.
 
7.1           Successors and Assigns.  Subject to the exceptions specifically
set forth in this Note, the terms and conditions of this Note shall inure to the
benefit of and be binding upon the respective executors, administrators, heirs,
successors and assigns of the parties.
 
7.2           Titles and Subtitles.  The titles and subtitles of the Sections of
this Note are used for convenience only and shall not be considered in
construing or interpreting this agreement.
 
 
 

--------------------------------------------------------------------------------

 
7.3           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
 
If to the Holder to:
If to the Maker to:
   
Wealth Preservation Defined Benefit Plan
38 Windsor Lane
Ramsey, NJ 07446
Fax:  (201) 818-0672
PetroHunter Energy Corporation
1600 Stout Street, Suite 450
Denver, Colorado 80202
Fax:  (720) 889-8371



Either party hereto may change the above-specified recipient or mailing address
by notice to the other party given in the manner herein prescribed.  All notices
shall be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).
 
7.4           Governing Law.  The terms of this Note shall be construed in
accordance with the laws of the State of Colorado.  Jurisdiction and venue shall
be exclusively in a state or federal court located in Denver, Colorado.
 
7.5           Waiver and Amendment.  Any term of this Note may be amended,
waived or modified with the written consent of the Maker and the Holder of this
Note.
 
7.6           Remedies; Attorneys Fees.  No delay or omission by the Holder in
exercising any of his rights, remedies, powers or privileges hereunder or at law
or in equity and no course of dealing between the Holder and the Maker or any
other person shall be deemed a waiver by the Holder of any such rights,
remedies, powers or privileges, even if such delay or omission is continuous or
repeated, nor shall any single or partial exercise of any right, remedy, power
or privilege preclude any other or further exercise thereof by the Holder or the
exercise of any other right, remedy, power or privilege by the Holder.  The
rights and remedies of the Holder described herein shall be cumulative and not
restrictive of any other rights or remedies available under any other
instrument, at law or in equity.  If an Event of Default occurs, the Maker
agrees to pay, in addition to the principal and interest payable hereunder,
reasonable attorneys’ fees and any other costs incurred by the Holder in
connection with his pursuit of his remedies under this Note.
 
IN WITNESS WHEREOF, the Maker has caused this Note to be signed in its name as
of the Effective Date.
 
MAKER:
PETROHUNTER ENERGY CORPORATION






By:  /s/ Paul Maniscalco                              
Paul Maniscalco
Corporate Secretary


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 